Citation Nr: 0304191	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-13 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a compensable evaluation for scars of shrapnel 
wound (SW) to the medial aspect of the right leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, appellant's spouse, and their son


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1943 to February 
1946.


FINDING OF FACT

The veteran's scars of SW to the medial aspect of the right 
leg are manifested by symptoms in an unexceptional disability 
picture that do not more nearly approximate tender and 
painful scarring, or scarring that affects functional use; 
the "new" criteria applicable to this disorder are no more 
favorable than the "old" criteria.


CONCLUSION OF LAW

The criteria for a compensable evaluation for scars of SW to 
the medial aspect of the right leg have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.118, Diagnostic Codes 7804, 7805 (effective prior to August 
30, 2002), 4.118, Diagnostic Codes 7804, 7805 (effective 
August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has already been developed pursuant to the 
guidelines established in the recently enacted Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103 (West 2002) 
(VCAA).  In this regard, the record reflects Department of 
Veterans Affairs (VA) examinations in January 1999 and 
December 2000 that have specifically addressed the nature and 
severity of this service-connected disability, and there are 
additional VA and private outpatient treatment records that 
further enable the Board to properly evaluate the veteran's 
residual scarring.  In addition, the veteran has been advised 
of the results of these examinations and what additional 
steps the regional office (RO) would take, if any, in 
correspondence dated in September 2001, the rating decision 
of November 2001, statement of the case in August 2002, and 
supplemental statement of the case in October 2002, and 
therefore the steps the veteran could take to supplement that 
action.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the Board notes that the veteran has been provided 
with the applicable law and regulations, including the recent 
revisions of the rating criteria for disorders of the skin 
(67 Fed. Reg. 49590-49599 (July 31, 2002)), and there is no 
indication that there are any outstanding pertinent documents 
or records that have not been obtained or that are not 
adequately addressed in documents that are contained within 
the claims folder.  The Board further notes that while the 
Board has considered the possible application of the muscle 
injury criteria to this matter, and the corresponding 
question as to whether the RO's failure to do so requires 
further adjudication by the RO under Karnas v. Derwinski, 1 
Vet. App. 308 (1991), the Board has concluded that the remand 
for further adjudication or additional notice of these 
criteria is not necessary.  Very simply, while the existence 
of some small metallic fragments in the calf muscle of the 
right leg creates the possibility of some muscular 
involvement, service and initial post-service examination 
discloses no muscle damage (indeed the service medical record 
entry describes the original wounds as superficial), and 
medical opinion does not find that recent atrophy and other 
pathology in the right leg are etiologically related to the 
veteran's SW in service.  Thus, the Board concludes that 
there is no basis to apply the muscle injury rating criteria.  

The Board further observes that even if the Board were to 
apply such criteria, the veteran would still not be entitled 
to a compensable rating as there is no evidence that his 
disability is manifested by symptoms that are more than 
slight in degree.  In this regard, the Board would also note 
that while the veteran contends that the mere existence of 
metallic fragments warrants a finding of moderate disability 
and therefore a 10 percent evaluation, the rating criteria do 
not support such a conclusion.  More specifically, although 
X-ray existence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile may, together with other findings, be indicative of 
even severe disability (38 C.F.R. § 4.56(d)(4)(iii)(A) 
(2002)), here there is evidence of only two small metallic 
fragments and the history is otherwise reflective of 
superficial wounds with brief treatment and return to duty 
consistent with only slight muscle disability.  38 C.F.R. 
§ 4.56(d)(1) (2002).

Service medical records from September 1944 reflect that the 
veteran was treated at this time for several small 
superficial lacerations on the medial aspect of the right 
leg.  Treatment consisted of the cleaning of the wounds and 
appropriate medication.  

Although physical examination at the time of separation in 
February 1946 documents SW to the right leg in 1944, 
evaluation of the skin and extremities revealed normal 
findings.  

In a statement dated in August 1969, the veteran indicated 
that his spouse had been informed by a physician that hair 
loss that the veteran was experiencing could be the result of 
shrapnel being in the body or from fungus contracted while in 
the Pacific Islands.

VA medical examination in March 1971 revealed several, 4 to 
6, trivial superficial fragmentation wounds, primarily of the 
legs.  None were depressed or adherent.  None were considered 
disfiguring or disabling.  The diagnosis was scars, multiple, 
trivial fragmentation wounds of the leg.

January 1997 private electromyogram findings were interpreted 
to suggest involvement of multiple lumbosacral roots or 
anterior horn cells primarily at L5-S1 on the right.

A private medical record from September 1998 reflects that 
the veteran continued to complain of right leg atrophy, and 
the assessment was right leg atrophy.

VA muscles examination in January 1999 revealed the 
examiner's review of recent diagnostic findings and the 
veteran's report of the onset of right leg atrophy in the 
late 1980's.  There was a diagnosis of lumbar spine 
degenerative joint disease and some right foot drag was 
noted.  The examiner also noted that at the time of the SW to 
the right calf, there was no significant tissue loss in 
regard to the gastrocnemius or other muscles in that area.  
Physical examination revealed that the right lower extremity 
appeared smaller than the left.  In addition, strength on the 
left was 5/5 compared with 5-/5 on the right.  Calf 
measurements also indicated 36 centimeters on the right 
compared with 38 on the left.  On the right proximal 
gastrocnemius there was a scar approximately 1 centimeter 
with a 2 millimeter depression.  It was indicated to be 
nontender and well-healed.  There were also several 
superficial scars over the medial and posterior aspects of 
the gastrocnemius muscle that were also well-healed and 
nontender.  Sensory system was indicated to be intact except 
for a noticeable decrease in the L5-S1 dermatomes 
bilaterally, but more so on the right.  The diagnosis was 
scar, right gastrocnemius muscle without functional impact.  

The examiner commented that the gait disturbances and muscle 
atrophy of the right leg were more likely than not secondary 
to lumbar spondylosis with advanced degenerative disc disease 
and moderate spinal stenosis at the L3-4 and L4-5 levels.  
The examiner further noted that there was a high grade 
bilateral foraminal stenosis with the right being greater 
than the left at L4-5, and mild bilateral foraminal stenosis 
at L5-S1, that would account for the changes in sensation 
along the L5-S1 dermatomes and the apparent muscle atrophy.  
The examiner concluded that it was far less likely that any 
of these gait disturbances or muscle atrophy were a result of 
the wounds the veteran sustained while in the service.

April 2000 private psychiatric evaluation noted the veteran's 
history of a shortened right leg secondary to a leg wound 
received in World War II.  

VA muscles examination in December 2000 revealed the 
veteran's account of a 10 year history of progressive gait 
difficulty with some numbness and mild weakness.  He also 
continued to report some right foot drag.  Examination 
revealed a slow shuffling gait without the use of a cane or 
walker.  Examination of the skin indicated a 1 centimeter 
scar with 2 millimeter depression, well-healed, and located 
on the medial proximal aspect of the right gastrocnemius, and 
numerous small superficial scars over the medial and 
posterior aspects of the right gastrocnemius, well-healed and 
flat.  Strength on the right leg continued to be at 5-/5 
compared with 5/5 on the left, and calf circumference was 35 
centimeters on the right compared with 38 on the left.  X-
rays were interpreted to reveal mild degenerative joint 
disease of the knee and two small metallic fragments embed in 
the soft tissue posteromedial aspect of the proximal calf 
region, and the impression included metallic foreign body 
embedded in the soft tissue most likely representing 
shrapnel.  

The overall diagnosis included scar, right gastrocnemius, 
without functional impact, the examiner indicating that the 
veteran's concern of gait problems and muscle atrophy were 
far more likely than not secondary to the degenerative 
changes in the lumbar spine, and that it was far less likely 
that any of these gait disturbances, muscle atrophy, or 
decreased sensation were secondary to residuals of the 
veteran's shrapnel wound.  The diagnosis also included 
degenerative joint disease of the right knee, the examiner 
further commenting that it was far less likely than not 
related to previous shrapnel wound and far more likely than 
not secondary to age appropriate degenerative changes.

Private treatment records from October 2001 reflect findings 
that included right leg weakness.

At the veteran's personal hearing in March 2002, the veteran 
testified to the problems he was having with his left leg 
(transcript (T.) at pp. 2-10).  His spouse believed that the 
shrapnel embedded in the veteran's leg was a contributing 
factor in the problems he was having with the leg (T. at p. 
11).  

A March 2002 private medical report from Dr. A., a 
neurologist, reflects his opinion that the veteran's gait 
disturbance was related to a spastic right hemi paretic gait, 
the etiology of which was unclear.  Dr. A. indicated that it 
was certainly possible that he had suffered a remote cerebral 
infarction or he had a cervical spondylosis.  Dr. A. also 
noted that he explained to the veteran's spouse that he did 
not believe that the shrapnel that he might or might not have 
in his right calf was responsible for his gait disturbance, 
basing this on several factors, including the fact that he 
had nothing on his examination to suggest an entrapment 
neuropathy or compressive neuropathy of his right lower 
extremity.  In addition, Dr. A. noted that the veteran had 
been able to carry mail for twenty years and his gait 
disturbance apparently did not start until 1988, which was 44 
years after he was wounded.  Dr. A. believed that it was 
highly unlikely that a shrapnel injury sustained in 1944 
would become symptomatic in 1988.

VA hospital records from May 2002 indicate that the veteran 
continued to receive treatment for right lower extremity 
weakness.

The veteran's spouse and son testified before the Board in 
November 2002, reiterating the position that the veteran's 
retained shrapnel fragments were contributing to his problems 
in the right leg.


II.  Analysis

The Board has reviewed the evidence of record and first notes 
that whereas a 10 percent rating was previously provided 
under the applicable rating criteria for tender and painful 
scarring based on objective examination, a 10 percent 
evaluation is now provided for a superficial scar that is 
simply painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (effective before and after August 30, 2002).  
However, in view of the fact that the record does not reflect 
complaints or findings of a painful scar on the right leg at 
any examination, a 10 percent rating is not warranted under 
either the "old" or "new" rating criteria for skin 
disorders.  Since 38 C.F.R. § 4.118, Diagnostic Code 7805 
continues to provide for a 10 percent rating for scarring 
that affects functional use of an affected part, and there is 
no evidence that the veteran's residuals of SW have any 
functional impact, a 10 percent rating also continues to be 
unavailable under Diagnostic Code 7805.  

As for other potentially applicable diagnostic criteria for 
skin disorders, while Diagnostic Code 7803 has been revised 
to provide for a 10 percent rating for unstable scars 
described as involving frequent loss of the covering of the 
skin, as opposed to the previous code that provided a 10 
percent rating for a poorly nourished scar with repeated 
ulceration, since there is no evidence that the veteran's 
right leg scarring is either characterized by frequent loss 
of the covering of the skin or repeated ulceration, there is 
no basis for a 10 percent evaluation under either the "old" 
or "new" version of 38 C.F.R. § 4.118, Diagnostic Code 
7803.  

The Board will not address the recent changes to Diagnostic 
Code 7800 which relates to disfigurement of the head, face or 
neck, as the veteran's service-connected scarring is limited 
to the right lower extremity.  A compensable rating is also 
not warranted on newly revised Diagnostic Codes 7801 and 
7802, as the veteran's right leg scarring has not been shown 
to cover an area exceeding 6 square inches.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802 (effective August 30, 
2002).

The Board further notes that the evidence of record does not 
provide any basis to consider either the musculoskeletal or 
nerve damage criteria as such disability has been 
specifically linked to causes other than the veteran's war-
related SW to the right leg.

The Board further finds that a higher rating is not warranted 
under either 38 C.F.R. § 3.321 (2002) or 38 C.F.R. § 3.324 
(2002).  The Board cannot conclude that the disability 
picture as to the veteran's residual scarring of SW to the 
medial aspect of the right leg is so unusual or exceptional, 
with such related factors as frequent hospitalization and 
marked interference with employment, as to prevent the use of 
the regular rating criteria.  38 C.F.R. § 3.321.  Since 
interference with employment has also not been shown in 
conjunction with the veteran's remaining noncompensable 
service-connected disabilities, a 10 percent rating is also 
not warranted for multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324.



ORDER

Entitlement to a compensable rating for scars of shrapnel 
wound to the medial aspect of the right leg, is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

